       Case 1:20-cv-03378-LLS Document 25 Filed 01/25/21 Page 1 of 3

                                                      : USDC SD!\\'
UNITED STATES DISTRIC T COURT                          DOCL'\1E ~T
SOUTHERN DISTRIC T OF NEW YORK                         ELE CTRO~lC ALLY FILED
ANDERSON HILL ROAD CAPITAL LLC ,                       DOC r::
                                                       DATE f--                f- -/
                                                               IL_E_D_:- / /4...-'J. 2-~I-
                              Plaintif f ,

                - against -                        20 Civ . 3378      (LLS )

BMC -THE BENCHMARK MANAGEMENT                    MEMORANDUM OPINION &
COMPANY ,                                                ORDER

                              Defenda nt .

      Plaintif f Anderson Hill Road Capital LLC (" Anderson Hill")

seeks indemni fication and contribu tion from defendan t Benchma rk

Managem ent Company ( " Benchma rk " ) for the WARN Act liabilit y

imposed on Anderson Hill by the Westche ster County Supreme Court

in its March 26 , 2020 Decision (see Scharf Deel . Ex. A) .

Benchma rk moves to dismiss the complain t for failure to state a

claim upon which relief can be granted .

      For the reason set forth below, plaintif f ' s claims are

dismisse d without prejudic e.

                                     I.

     This action arises out of the untimely closure of the

former Doral Arrowwo od Resort and Hotel that resulted in the

incurren ce of WARN Act liabilit y , which was apportio ned in part

to plaintif f Anderson Hill in a state court decision discharg ing

the Hotel ' s Receive r . That decision , in which liabilit y was

imposed based on an analysis of NY CPLR 8004(b) and a finding of

special circums tances , is currentl y under appeal in the New York

Appella te Division , Second Departm ent . See U. S . Bank N.A . and

                                    - 1-
       Case 1:20-cv-03378-LLS Document 25 Filed 01/25/21 Page 2 of 3


Anderson Capital Road Capital , LLC v . DCCA , LLC et al ., Index

No . 53946/20 19 , Dkt . No . 344 at 10 .

      As explaine d below , this federal court is not ava i lable as

an alternat e forum in which plaintif f can obtain relief from the

N. Y. Supreme Court ' s judgmen t .

                                       II.

      Under the Rooker - Feldman doctrine , a federal district court

may not review the final decision of a state court . Rooker v.

Fidelity Trust Co ., 263 U. S . 413 , 44 S . Ct . 149 ,       68 L . Ed . 362

(1923) ; District of Columbia Court of Appeals v . Feldman , 460

U. S . 462 , 103 S . Ct . 1303 , 75 L . Ed . 2d 206    (1983) . The doctrine

not only preclude s claims involvin g direct review of a state

court decision , but also claims which are " inextric ab l y

intertwi ned " with the merits of the state court proceedi ng . See

Clavin v . Post ,   992 F . Supp . 359 , 361   (S . D. N.Y . 1998) , aff ' d ,

165 F . 3d 13 (2d Cir . 1998) .

       [A] federal court lacks subject matter jurisdi ction
      over a plainti ff ' s claims if the followin g four
      conditio ns are met : (1) the federal - court plaintif f
      must have lost in state court ; (2) the plaintif f must
      complain [ ] of injuries caused by [a] state court
      judgmen t ; (3) the plaintif f must invit[e] district
      court review and rejectio n of [that] judgmen t ; and (4)
      the state - court judgmen t must have been rendered
      before the district court proceedi ngs commenc ed .

Robinson v . HSBC Mortgage Services , Inc ., 2017 WL 570935 , at *3

(S . D. N. Y. 2017) (citing Hoblock v . Albany County Bd . of

Election s , 422 F . 3d 77 , 85   (2d Cir. 2005))     (interna l quotatio n



                                      - 2-
          Case 1:20-cv-03378-LLS Document 25 Filed 01/25/21 Page 3 of 3


marks omitted ) (altera tions in origina l) .

      All those require ments are met . The inextri cable

intertw ining of the issues is appare nt : the issue is who should

bear the WARN Act liabili ty? The N. Y. Suprem e Court held :

Anders on Hill . Plaint iff seeks the answer : Benchm ark .

                                   CONCLUSION

      The motion to dismis s is granted , withou t prejud ice .

So ordered .

Dated :       New York , New York
              January 25 , 2021

                                               L([JAA/4 L j LPvi-v~
                                                           >

                                              LOUIS L. STANTON
                                                  U. S . D. J .




                                       - 3-
